252 F.3d 1320 (Fed. Cir. 2001)
HAKAN LANS, Plaintiff-Appellant,v.DIGITAL EQUIPMENT CORPORATION, and GATEWAY 2000, INC., and DELL COMPUTER CORPORATION, and COMPAQ COMPUTER CORPORATION, andHEWLETT-PACKARD COMPANY, and PACKARD BELL NEC, INC., and ACER AMERICA CORP., and AST RESEARCH, INC.,  Defendants-Appellees.
HAKAN LANS, Plaintiff-Appellant,v.DIGITAL EQUIPMENT CORPORATION, and GATEWAY 2000, INC., and DELL COMPUTER CORPORATION, and COMPAQ COMPUTER CORPORATION, and HEWLETT-PACKARD COMPANY, and PACKARD BELL NEC, INC., and ACER AMERICA CORP., and AST RESEARCH, INC.,  Defendants-Appellees.
UNIBOARD AKTIEBOLAG, Plaintiff-Appellant,v.ACER AMERICA CORP., and AST RESEARCH, INC., COMPAQ COMPUTER CORPORATION, and DIGITAL EQUIPMENT CORPORATION, and DELL COMPUTER CORPORATION, and GATEWAY 2000, INC., and HEWLETT-PACKARD COMPANY,and PACKARD BELL, NEC, INC.,  Defendants-Appellees.
00-1144,-1145,-1146,-1147,-1150,-1151,-1152,-1153, 00-1358,- 1359,- 1360,- 1361,-1362,- 1363,-1364,-1365, 00-1556

United States Court of Appeals for the Federal Circuit
DECIDED: June 4, 2001
Appealed from: U.S. District Court for the District of Columbia  Judge John Garrett Penn [Copyrighted Material Omitted]
Louis S. Mastriani, Adduci, Mastriani, & Schaumberg, L.L.P., of Washington, DC, argued for plaintiffs-appellants Hakan Lans in 00-1144 and 00-1358 and for Uniboard Aktiebolag in 00-1556. With him on the brief were Tom M. Schaumberg, Steven E. Adkins, and Adam F. Bobrow.
Gary H. Ritchey, Cooley Godward LLP, of Palo Alto, California, argued for defendants-appellees in 00-1144 and 00-1556, and Andrew P. Valentine, Gray Cary Ware & Freidenrich LLP, of San Diego, California, argued for defendants-appellees in 00-1358. With them on the briefs of the defendants-appellees were Martin L. Lagod and Lori R. E. Ploeger, Cooley Godward LLP, for Gateway 2000 Inc. Of counsel for Gateway in 00-1556 was Stephen P. Swinton. Also on the briefs were: Henry A. Petri, Jr., Howrey Simon Arnold & White, LLP, of Houston, Texas for Compaq Computer, Digital Equipment Corporation, and AST Research, Inc.; Scott F. Partridge and Mitchell D. Lukin, Baker Botts L.L.P., of Houston, Texas, Robert W. Holland, of Austin, Texas, and David A. Super, of Washington, DC, for Dell Computer Corporation; John Allcock and John E. Giust, Gray Cary Ware & Freidenrich LLP, of San Diego, California, for Hewlett-Packard Company in 00-1144, 00-1358 and 00-1556. On the brief for Hewlett-Packard Company in 00-1358 was Matthew C. Bernstein, and in 00-1556 was Mary A. Lehman, Gray Cary Ware & Freidenrich LLP. Of counsel for Hewlett-Packard Company in 00-1144 was Scott L. Robertson, Hunton & Williams, of Washington, DC. Joseph B. Tompkins, Jr. and Christine Liverzani Prame, Sidley & Austin, of Washington, DC, V. Bryan Medlock, Jr., of Dallas, Texas, and Douglas I. Lewis, of Chicago, Illinois, for Packard Bell NEC, Inc.; Roger L. Cook, Mark L. Pettinari, and James W. Soong, Townsend & Townsend & Crew, LLP, of San Francisco, California, and Robert A. Molan, Nixon & Vanderhye, of Arlington, Virginia, for Acer America Corporation.
Before RADER, Circuit Judge, PLAGER, Senior Circuit Judge, and SCHALL, Circuit Judge.
RADER, Circuit Judge.


1
This opinion addresses three separate but related appeals. First, on a  motion for summary judgment, the United States District Court for the  District of Columbia determined that Mr. Hkan Lans lacked standing to  sue Digital Equipment Corporation, Gateway 2000, Inc., Dell Computer  Corporation, Compaq Computer Corporation, Hewlett-Packard Company,  Packard Bell NEC, Inc., Acer America Corporation, and AST Research, Inc.  (collectively, the Computer Companies) for infringing U.S. Patent No.  4,303,986 (the '986 patent). Lans v. Gateway 2000, Inc., Civil Action No.  97-2523 (D.D.C. Nov. 23, 1999) (Lans I Memorandum). The district court  also denied Mr. Lans's motion to amend his complaint to substitute  Uniboard Aktiebolag (a company whose managing director and sole  shareholder is Mr. Lans) for himself as plaintiff under Rules 15 and 17  of the Federal Rules of Civil Procedure. Accordingly, the district court  entered summary judgment in favor of the Computer Companies and dismissed  the suit. Because the district court correctly held that Mr. Lans lacked  standing, this court affirms the district court's dismissal.


2
Second, on a motion by Mr. Lans for relief from its earlier judgment, the  district court held that Mr. Lans did not meet the requirements of Rule  60(b)(2) of the Federal Rules of Civil Procedure. Lans v. Gateway 2000,  Inc., Civil Action No. 97-2523 (D.D.C. Apr. 13, 2000) (Lans II  Memorandum). Because the district court was within its discretion in  denying Mr. Lans's Rule 60(b)(2) motion, this court affirms.


3
Third, after the summary judgment against Mr. Lans, Uniboard filed a  separate action against the Computer Companies for infringing the '986  patent. On a motion to dismiss, the district court held that it could not  provide any relief for infringement of the '986 patent because the patent  had already expired and because 35 U.S.C. § 287(a) (Supp. IV 1998)  prevented Uniboard from recovering any damages from the Computer  Companies for infringement during the term of the patent. Uniboard  Aktiebolag v. Acer Am. Corp., Civil Action No. 99-3153 (D.D.C. Aug. 31,  2000) (Uniboard Memorandum). Because § 287(a) prevented Uniboard from  recovering any damages from the Computer Companies for infringement  during the patent term, this court affirms.

I.

4
Mr. Lans is the sole inventor of the '986 patent, which issued in 1981.  The '986 patent claims a data display system for color graphics display.  The data display system manages the picture memory of a digital color  graphics imaging system to change images efficiently at high rates.


5
In 1989, Mr. Lans agreed to license the '986 patent to International  Business Machines Corporation (IBM). However, for tax reasons, Mr. Lans  wanted to have Uniboard grant the license, rather than doing so in his  personal capacity. To assure that Uniboard possessed the rights it was  purporting to license, IBM requested that Mr. Lans first execute an  assignment of the '986 patent to Uniboard. Mr. Lans executed the  assignment to Uniboard personally and then, on behalf of Uniboard,  executed the license to IBM.


6
In 1996, Mr. Lans sent letters to the Computer Companies accusing them of  infringing the '986 patent and offering them licenses. The letters  identify Mr. Lans as "the inventor and owner" of the '986 patent, but do  not mention Uniboard.


7
In 1997, Mr. Lans personally sued the Computer Companies for infringement  of the '986 patent. The complaint did not include Uniboard as a  plaintiff. During discovery, the Computer Companies subpoenaed documents  from IBM. They acquired the license document from Uniboard to IBM. Upon  further inquiry, the Computer Companies acquired the assignment document  from Mr. Lans to Uniboard. The Computer Companies then moved for summary  judgment that Mr. Lans lacked standing to sue because he did not own the  '986 patent. Mr. Lans moved under Rules 15 and 17 to amend the complaint  to substitute Uniboard for himself as plaintiff.


8
In November 1999, the district court denied the motion for leave to amend  and granted summary judgment for the Computer Companies. Lans I  Memorandum, slip op. at 20. The district court held that Mr. Lans lacked  standing because he did not own the patent. Id. at 19. The district court  also refused to substitute Uniboard as a plaintiff under either Rule 15  or Rule 17. Id. at 4-17. Under Rule 15, the district court held that Mr.  Lans could not amend the complaint to create standing because, without  standing, there was no action to amend. Id. at 7. The district court also  found that its denial of leave to amend would not prejudice Mr. Lans or  Uniboard because Mr. Lans had no case left to assert and Uniboard  remained free to file an appropriate suit against the Computer Companies.  Id. at 8. Under Rule 17, the district court again found that Mr. Lans  could not create standing where none existed before amendment. Id. at 8-  12. Despite Mr. Lans's contention that he had forgotten about the  assignment, the district court found that Mr. Lans's bringing the action  in his own name was not due to an honest and understandable mistake. Id.  at 13-17.


9
During discovery, Mr. Lans had asked his former accountant, Mr. Leif  Gyllenhoff, if he had any documents pertaining to the '986 patent. Mr.  Gyllenhoff replied that he did not. In January 2000, after the dismissal  of his original action, Mr. Lans again contacted Mr. Gyllenhoff, and Mr.  Gyllenhoff agreed to recheck his files. Mr. Gyllenhoff discovered some  documents in a file cabinet he had used while accounting for Mr. Lans and  Uniboard. One of those documents was a "Clarification-Contract" signed by  Mr. Lans personally and on behalf of Uniboard in 1989. The Clarification-  Contract expressed Mr. Lans's belief that the assignment to Uniboard was  invalid due to ongoing disputes in court over the validity of the patent.  The document then purported to transfer the '986 patent rights from Mr.  Lans to Uniboard, but stated that Mr. Lans "will own the patent."


10
Mr. Lans brought a motion for relief from judgment under Rule 60(b)(2)  based on the Clarification-Contract, arguing that the Clarification-  Contract was proof that Mr. Lans made an honest and understandable  mistake in bringing the action in his own name. The district court held  that the Clarification-Contract was not newly discovered because Mr. Lans  was in possession of it (via Mr. Gyllenhoff) and knew about it before the  district court entered judgment. Lans II Memorandum, slip op. at 5-6.  The court also held that Mr. Lans could have discovered the  Clarification-Contract before the district court entered judgment if he  had exercised due diligence. Id. at 7-11. Additionally, the district  court held that the Clarification-Contract was not credible and was not  of such a nature as to probably change the outcome of the judgment. Id.  at 13-16. The district court thus denied the Rule 60(b)(2) motion. Id. at  16.


11
In November 1999, six days after the district court granted summary  judgment in the Lans case, Uniboard filed suit against the Computer  Companies. Uniboard alleged that the Computer Companies had infringed the  '986 patent, which it owned. The Computer Companies moved to dismiss the  complaint for failure to state a claim on which relief may be granted.  The Computer Companies noted that the '986 patent had expired on January  9, 1999. The Computer Companies argued as well that § 287(a) precluded  any damages because Uniboard's licensees had not properly marked patented  products and Uniboard had not properly notified the Computer Companies of  infringement before expiration of the '986 patent. The district court  held that the notice Mr. Lans gave the Computer Companies in his personal  capacity was insufficient because § 287(a) requires that the patentee  give notice. Uniboard Memorandum, slip op. at 10-13. Accordingly, the  district court held that it could not provide Uniboard any relief and  dismissed Uniboard's complaint. Id. at 13.


12
Mr. Lans appeals the summary judgment against him, the denial of his  motion for leave to amend, and the denial of his 60(b)(2) motion.  Uniboard appeals the district court's dismissal of its complaint. This  court has jurisdiction under 28 U.S.C. § 1295(a)(1) (1994).

II.

13
This court will first address the district court's dismissal of  Uniboard's complaint, and will thereafter address the district court's  summary judgment against Mr. Lans, the district court's denial of Mr.  Lans's motion for leave to amend, and finally the district court's denial  of Mr. Lans's 60(b)(2) motion for relief from judgment.


14
On purely procedural issues, this court applies the law of the regional  circuit, in this case the United States Court of Appeals for the District  of Columbia. Phonometrics, Inc. v. Hospitality Franchise Sys., 203 F.3d  790, 793, 53 USPQ2d 1762, 1764 (Fed. Cir. 2000). The District of Columbia  Circuit reviews dismissals under Rule 12(b)(6) of the Federal Rules of  Civil Procedure without deference. Sys. Council EM-3 v. AT&T Corp., 159  F.3d 1376, 1378 (D.C. Cir. 1998). Our sister circuit upholds such  dismissals "when, taking the material allegations of the complaint as  admitted and construing them in plaintiffs' favor, the court finds that  the plaintiffs have failed to allege all the material elements of their  cause of action." Id.


15
Mr. Lans sent the 1996 notification letters and filed suit in his own  name. He also asserted that he personally owned the patent. In dismissing  Uniboard's complaint, the district court held that these notifications  were insufficient under § 287(a) because they did not come from the  patentee.


16
Section 287(a) states that if a patentee fails to mark properly products  within the scope of the patent:


17
no damages shall be recovered by the patentee in any action for infringement, except on proof that the infringer was notified of the infringement and continued to infringe thereafter, in which event damages may be recovered only for infringement occurring after such notice. Filing of an action for infringement shall constitute such notice.


18
In addressing the predecessor to § 287(a) with identical language on this  point, the Supreme Court stated that notice "is an affirmative fact, and  is something to be done by him [the patentee]." Dunlap v. Schofield, 152  U.S. 244, 248 (1894) (emphasis added) (if the patentee fails to mark,  then he must give notice "to the particular defendants by informing them  of his patent and of their infringement of it"). Following the Supreme  Court, this court has stated, "Dunlap thus established that notice must  be an affirmative act on the part of the patentee which informs the  defendant of infringement." Amsted Indus. Inc. v. Buckeye Steel Castings  Co., 24 F.3d 178, 187, 30 USPQ2d 1462, 1469 (Fed. Cir. 1994). Thus,  "[t]he correct approach to determining notice under section 287 must  focus on the action of the patentee, not the knowledge of the infringer."  Id.


19
Admittedly, this court has not previously encountered a situation, such  as this case, where a party associated with the patentee notified alleged  infringers. In other cases, this court addressed situations where  notification came from someone associated with the alleged infringer and  concluded that "notice of infringement must . . . come from the patentee,  not the infringer." E.g., Am. Med. Sys., Inc. v. Med. Eng'g Corp., 6 F.3d  1523, 1537 n.18, 28 USPQ2d 1321, 1331 n.18 (Fed. Cir. 1993) (notice to  the alleged infringer by its own counsel "is clearly not what was  intended by the marking statute"). While the present case presents a more  difficult question, the actual notice requirement of § 287(a) demands  notice of the patentee's identity as well as notice of infringement.


20
"[T]he purpose of the actual notice requirement is met when the recipient  is notified, with sufficient specificity, that the patent holder believes  that the recipient of the notice may be an infringer." SRI Int'l, Inc. v.  Advanced Tech. Labs., Inc., 127 F.3d 1462, 1470, 44 USPQ2d 1422, 1428  (Fed. Cir. 1997) (emphasis added). Besides alerting the alleged infringer  to avoid further infringement, the notice requirement also permits the  alleged infringer to contact the patentee about an amicable and early  resolution of the potential dispute. Thus, without knowledge of the  patentee's identity, an alleged infringer may lose the benefit of this  primary purpose of the notice requirement. An alleged infringer may lose  the opportunity to consult with the patentee about design changes to  avoid infringement. Similarly, without knowledge of the patentee, an  alleged infringer may lose the chance to negotiate a valid license. In  sum, knowledge of the patentee's identity facilitates avoidance of  infringement with design changes, negotiations for licenses, and even  early resolution of rights in a declaratory judgment proceeding.


21
Contrary to Mr. Lans's contentions, notice from someone closely  associated with the patentee does not satisfy § 287(a). After all, only  the patentee has authority to grant licenses or accept design changes to  facilitate the purposes of the notification requirement. Moreover, a  looser notification rule would present notable enforcement problems.  Courts would have to decide the degree of association sufficient to  satisfy the rule. Must the notifying party control the patentee, or  simply have an interest in the patentee? Indeed, how much control or  interest would suffice? Agency principles would not likely ease this  problem because the notifying party would not likely even purport to act  on behalf of the patentee. Accordingly, a looser rule would both  frustrate the purpose of notification and present difficult, if not  unworkable, enforcement problems.


22
This court thus reiterates that actual notice under § 287(a) "must be an  affirmative act on the part of the patentee which informs the defendant  of infringement." Amsted Indus., 24 F.3d at 187. This rule follows prior  decisions of this court and the Supreme Court, fulfills the purposes of §  287(a) by facilitating the alleged infringer's efforts to avoid continued  infringement, and avoids troublesome determinations about the sufficiency  of relationships between the notifier and the patentee.


23
Because Uniboard's licensees did not mark their products and because  Uniboard did not inform the Computer Companies of infringement before  expiration of the '986 patent, § 287(a) prevents Uniboard from collecting  damages from the Computer Companies. Moreover, the district court cannot  enjoin the Computer Companies from infringing an expired patent. Thus,  the district court correctly ruled that Uniboard has not stated a claim  on which relief may be granted.

III.

24
This court reviews the district court's grant of summary judgment without  deference. Conroy v. Reebok Int'l, Ltd, 14 F.3d 1570, 1575, 29 USPQ2d  1373, 1377 (Fed. Cir. 1994); Yamaha Corp. of Am. v. United States, 961  F.2d 245, 254 (D.C. Cir. 1992). Summary judgment is appropriate only "if  the pleadings, depositions, answers to interrogatories, and admissions on  file, together with the affidavits, if any, show that there is no genuine  issue as to any material fact and that the moving party is entitled to a  judgment as a matter of law." Fed. R. Civ. P. 56(c). In reviewing a  summary judgment ruling, this court draws all reasonable inferences in  favor of the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,  255 (1986). This court reviews the question of standing to sue for patent  infringement, a legal question, without deference. Textile Prods., Inc.  v. Mead Corp., 134 F.3d 1481, 1483, 45 USPQ2d 1633, 1635 (Fed. Cir.  1998).


25
If a party lacks title to a patent, that party "has no standing to bring  an infringement action" under that patent. FilmTec Corp. v. Allied-  Signal, Inc., 939 F.2d 1568, 1571, 19 USPQ2d 1508, 1510 (Fed. Cir. 1991).  Mr. Lans argues that he meets the requirements for constitutional  standing, but merely lacks prudential standing because he is not the real  party in interest. Prudential standing requires, among other things, that  a "plaintiff generally must assert his own legal rights and interests,  and cannot rest his claim to relief on the legal rights or interests of  third parties." Warth v. Seldon, 422 U.S. 490, 498 (1975). Accordingly,  even if Mr. Lans has constitutional standing, he lacks prudential  standing and the district court correctly granted the Computer Companies'  summary judgment motion.

IV.

26
Under District of Columbia Circuit law, this court reviews the district  court's ruling on Mr. Lans's motion to amend the pleadings for an abuse  of discretion. Material Supply Int'l, Inc. v. Sunmatch Indus. Co., 146  F.3d 983, 991 (D.C. Cir. 1998). This court has considered Mr. Lans's  arguments that the district court abused its discretion under Rules 15  and 17. As noted above, this case presents unusual circumstances. Mr.  Lans purported to own a patent he did not actually own. Mr. Lans did not  disclose the actual owner until the Computer Companies discovered the  assignment to Uniboard, and even then he equivocated. Thus, Mr. Lans's  personal choices occasioned his standing problems and the need to amend.  Indeed the trial court found that Mr. Lans's original allegations were  not honest and understandable mistakes. Under these circumstances, the  district court remained well within its broad discretion in denying Mr.  Lans's motion for leave to amend his complaint.

V.

27
Under District of Columbia Circuit law, this court reviews the district  court's denial of relief from judgment under Rule 60(b) for an abuse of  discretion. Twelve John Does v. District of Columbia, 841 F.2d 1133, 1138  (D.C. Cir. 1988). The district court cited several independent grounds  for denying Mr. Lans relief from judgment under Rule 60(b)(2). Lans II  Memorandum, slip op. at 4-16. Mr. Lans asserted that the Clarification-  Contract was newly discovered evidence that entitled him to relief from  judgment under Rule 60(b)(2). The district court found, however, that Mr.  Lans had constructively possessed the alleged new evidence from the  outset of the case and could have timely provided this evidence with due  diligence. After reviewing the district court's opinion and considering  Mr. Lans's arguments, this court holds that the district court did not  abuse its discretion in denying Mr. Lans relief from judgment under Rule  60(b)(2).

CONCLUSION

28
Because the district court correctly held that § 287(a) prevented  Uniboard from recovering any damages from the Computer Companies for  infringement during the patent term, and because the district court could  provide no other relief, this court affirms the district court's  dismissal of Uniboard's complaint. Because the district court correctly  held that Mr. Lans lacked standing and because the district court did not  abuse its discretion in denying Mr. Lans's motion to amend the complaint,  this court affirms the district court's dismissal of Mr. Lans's  complaint. Finally, because the district court did not abuse its  discretion in denying Mr. Lans's Rule 60(b)(2) motion for relief from  judgment, this court affirms that denial.

COSTS

29
Each party shall bear its own costs.

AFFIRMED